THE COURT.
The motion to dismiss the appeal on the ground that the attorney who signed the notice of appeal and prepared the transcript was not the attorney of record and that there had been no substitution of attorneys is granted on the authority of Harrigan v. Bolte, 67 Cal. xxi [8 Pac. 184],
On August 3, 1923, the supreme court modified the foregoing order as follows:
THE COURT.
Application to modify order of dismissal herein by providing that the dismissal is without prejudice to another appeal. Inasmuch as the appeal was dismissed because of lack of authority of attorney to file notice of appeal, therefore, in effect, no notice of appeal whatever has been filed, the order heretofore made is modified to provide that the dismissal is without prejudice.